DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are canceled. Claims 8-21 have been added and pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2016/0177863 A1) hereinafter Hamada and Izquierdo et al. (US 2013/0089682 A1) hereinafter Izquierdo.
Claim 8:
Hamada discloses a thermal sprayed coating for a sliding member, composed of an iron-based alloy containing chromium (Cr), [Para. 0045; Claims 9, 19] the thermal sprayed coating includes a structure in which an average grain diameter of crystal grains is 3 um or less, and Vickers hardness is 300 Hv or more. [Para. 0034]
Hamada doesn’t explicitly disclose wherein a content of chromium is 8 mass % or more.
However, Izquierdo does disclose wherein a content of chromium is 8 mass % or more [Para. 0018].

Claim 11:
Hamada and Izquierdo, as shown in the rejection above, discloses all the limitations of claim 8.
Hamada also discloses wherein a content of carbon is 0.005 mass % or more and 0.2 mass % or less. [Para. 0036-0037]

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada and Izquierdo as applied to claims 8-9 above, and further in view of Barbezat et al. (US 2013/0005618 A1) hereinafter Barbezat.
Claim 9:
Hamada and Izquierdo, as shown in the rejection above, discloses all the limitations of claim 8.
	Hamada doesn’t explicitly disclose wherein a half-value width of a grain size distribution of the crystal grains is 2.5 um or less.
	However, Barbezat does disclose wherein a half-value width of a grain size distribution of the crystal grains is 2.5 um or less. [Para. 0032]
It should be noted that if a grain size distribution is 2 um then a half-value width of grain size distribution would be less than 2.5 um.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Hamada and Izquierdo with the 
Claim 17:
Hamada, Izquierdo, and Barbezat as shown in the rejection above, discloses all the limitations of claim 9.
	Hamada also disclose wherein a content of carbon is 0.005 mass % or more and 0.2 mass % or less. [Para. 0036-0037]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada and Izquierdo as applied to claim 8 above, and further in view of Suhonen (US 2012/0020828 A1) hereinafter Suhonen.
Claim 10:
Hamada and Izquierdo as shown in the rejection above, discloses all the limitations of claim 8.
	Hamada doesn’t explicitly disclose wherein a ratio of an oxide in cross section of the thermal sprayed coating is 1 area % or less.
	However, Suhonen does disclose wherein a ratio of an oxide in cross section of the thermal sprayed coating is 1 area % or less. [Abstract; Para. 0011]
Since the method is, "preventing" the oxidization, it would be known by PHOSITA that oxidation is close to zero, or minimized to prevent corrosion and brittleness (Para. 0014]
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, Izquierdo, and Barbezat as applied to claim 9 above, and further in view of Suhonen.
Claim 16:
Hamada, Izquierdo, and Barbezat as shown in the rejection above, discloses all the limitations of claim 9.
Hamada doesn’t explicitly disclose wherein a ratio of an oxide in cross section of the thermal sprayed coating is 1 area % or less.
However, Suhonen does disclose wherein a ratio of an oxide in cross section of the thermal sprayed coating is 1 area % or less. [Abstract; Para. 0011]
Since the method is, "preventing" the oxidization, it would be known by PHOSITA that oxidation is close to zero, or minimized to prevent corrosion and brittleness (Para. 0014]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Hamada and Izquierdo with the disclosure of Suhonen to prevent corrosion thus increasing durability.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada and Izquierdo as applied to claim 8 above, and further in view of Hilger (US 2008/0213115 A1) hereinafter Hilger.
Claim 12:
Hamada and Izquierdo as shown in the rejection above, discloses all the limitations of claim 8.
	Hamada also discloses a sliding device, in which a sliding member and a mating member mutually slide, and the sliding member and the mating member each have a coating on a base material, [Paras. 0011-0012].
	Hamada doesn’t explicitly disclose wherein the coating of the mating member is a hard carbon film.
	However, Hilger does disclose wherein the coating of the mating member is a hard carbon film [Para. 0026, 0042]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Hamada and Izquierdo with the disclosure of Hilger to increase the hardness and reduce the coefficient of friction to improve piston performance and durability.
Claim 13:
Hamada, Izquierdo, and Hilger as shown in the rejection above, discloses all the limitations of claim 12.
	Hamada also discloses wherein the hard carbon film has a surface roughness (Ra) of 0.1 pm or less. [Para. 0010]
Claim 14:

	Hamada also discloses wherein the base material of the sliding member and/or the mating member is aluminum or aluminum alloy. [Para. 0042, 0051]
Claim 15:
Hamada, Izquierdo, and Hilger as shown in the rejection above, discloses all the limitations of claim 12.
	Hamada also discloses wherein the sliding member is a piston, and the mating member is a cylinder block. [Paras. 0011-0012]

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, Izquierdo, and Barbezat as applied to claim 9 above, and further in view of Hilger.
Claim 18:
Hamada, Izquierdo, and Barbezat as shown in the rejection above, discloses all the limitations of claim 9.
Hamada also discloses a sliding device, in which a sliding member and a mating member mutually slide, and the sliding member and the mating member each have a coating on a base material, [Paras. 0011-0012].
Hamada doesn’t explicitly disclose wherein the coating of the mating member is a hard carbon film.
However, Hilger does disclose wherein the coating of the mating member is a hard carbon film [Para. 0026, 0042]

Claim 19:
Hamada, Izquierdo, Barbezat, and Hilger as shown in the rejection above, discloses all the limitations of claim 18.
	Hamada also discloses wherein the hard carbon film has a surface roughness (Ra) of 0.1 pm or less. [Para. 0010]
Claim 20:
Hamada, Izquierdo, Barbezat, and Hilger as shown in the rejection above, discloses all the limitations of claim 18.
	Hamada also discloses wherein the base material of the sliding member and/or the mating member is aluminum or aluminum alloy. [Para. 0042, 0051]
Claim 21:
Hamada, Izquierdo, Barbezat, and Hilger as shown in the rejection above, discloses all the limitations of claim 18.
	Hamada also discloses wherein the sliding member is a piston, and the mating member is a cylinder block. [Paras. 0011-0012]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747